                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             CASE NO. 3:20-CV-291-DCK

 PHILIP STULL, III,                                     )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )          ORDER
                                                        )
 LIFE INSURANCE COMPANY OF NORTH                        )
 AMERICA,                                               )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT sua sponte regarding scheduling concerns.

The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and

there are ripe motions for summary judgment pending before the Court.

         The undersigned finds that a hearing on the pending motions may assist the Court’s prompt

disposition of this case. As such, the undersigned directs counsel for each side to appear on

September 28, 2021, prepared to discuss the status of this case and to argue the merits of the

pending motions.

         IT IS, THEREFORE, ORDERED that counsel for Plaintiff and Defendant shall appear

before this Court at the Charles R. Jonas Federal Building, 401 W. Trade Street, Charlotte, North

Carolina, on September 28, 2021 at 10:00 a.m. in Courtroom 1A.

         IT IS FURTHER ORDERED that under these circumstances, the undersigned will

continue the scheduled trial term. A trial in this matter, if necessary, will be held during the

undersigned’s civil term beginning December 13, 2021.

         SO ORDERED.
                                           Signed: July 29, 2021




           Case 3:20-cv-00291-DCK Document 24 Filed 07/30/21 Page 1 of 1
